Citation Nr: 9927007	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
August 1969 until 
March 1971.  Service in Vietnam is indicated by the evidence 
of record.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 
1997 rating determination by the Department of Veterans 
Affairs (VA) Regional 
Office (RO), located in Fort Harrison, Montana. 

The veteran testified at a June 1999 Travel Board hearing 
held in Fort Harrison, Montana.  The transcript of the 
hearing is associated with the veteran's claims folder.


REMAND
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1998).  A well 
grounded claim for PTSD requires evidence of the disability; 
lay evidence (presumed to be credible for well-grounded 
purposes only) of an in-service stressor; and medical 
evidence of a nexus between service and PTSD.  Gaines v. 
West, 11 Vet. App. 353, 357 (1998).  
The Board finds that the veteran has met his initial burden 
of submitting a well-grounded PTSD claim in this case because 
he has submitted medical evidence showing PTSD diagnoses that 
have plausibly been related by competent professionals to his 
history of in-service stressful events.  Id.; See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  However, the Board finds that 
the medical evidence of record does not clearly establish the 
nexus between the veteran's currently diagnosed PTSD and 
confirmed stressors.

The veteran served in the United States Army from August 1969 
until March 1971.
Service personnel records show that he was awarded various 
medals and decorations indicative of service in Vietnam and 
that he served as a field wireman and switchboard operator.  
Service personnel records further reflect that the veteran 
served with the 158th Aviation Battalion.  In connection with 
the veteran's claim for entitlement to service-connection for 
PTSD, the U.S. Army and Joint Services Environmental Support 
Group, redesignated as the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), provided a unit history 
for the 158th Aviation Battalion.  USASCRUR reports indicated 
that this battalion sustained combat action involving 
injuries and casualties, and that Ripcord was overrun in July 
1970. 

A VA medical record dated in May 1998 reflected a diagnosis 
of PTSD from the veteran's military experiences in Vietnam.  
Additionally, a VA hospital record dated in January 1998, and 
various VA medical records dated in 1997 and 1998 reflected 
diagnoses of PTSD.  The May 1998 record addressed various 
stressors identified by the veteran; however, only one of 
those stressors was confirmed by the USASCRUR, namely combat 
operations involving injuries and death to the 158th Aviation 
Battalion, including screams and requests for help which the 
veteran claims to have heard while performing his duties as 
radio operator.  Accordingly, the Board cannot determine from 
the May 1998 record whether the confirmed stressor is the one 
that supported the veteran's diagnosis of PTSD.  The Board 
further notes that the USASCRUR reports were not available at 
the time of the last competent medical opinion of record.  
The veteran should, therefore, be afforded a VA psychiatric 
examination to determine whether the stressors confirmed by 
the USASCRUR support the veteran's diagnosis of PTSD. 

At a June 1999 Travel Board hearing, the veteran identified 
ongoing weekly treatment at a VA medical facility.  See 
Transcript, p. 5.  The veteran also testified that he 
remembered the names of various individuals that were killed 
in his battalion, although he did not provide such 
information in the record.  See Transcript, p. 6.  Further 
development of these issues is warranted to assist the 
veteran in developing the facts pertinent to his claim.  See 
38 U.S.C.A. § 5107(a)
(1998).  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should ensure that all records of 
pertinent VA medical treatment and/or evaluation 
from all relevant sources are obtained.  

2. The RO should request the veteran to provide a 
detailed history of 
all private medical providers who treated and/or 
evaluated him for PTSD, to include names and 
addresses.

3. The veteran should be advised to provide any 
additional 
information possible regarding any stressful events 
in service claimed to have caused PTSD, and the 
veteran should also be advised that this 
information is very important to the resolution of 
his case.  The veteran should provide as much 
detailed information as possible regarding the 
dates, places, unit designations, names of 
individuals, and detailed descriptions of events.  
The veteran is specifically requested to provide 
the names of individuals from the 158th Aviation 
Battalion who were killed, as stated in his Travel 
Board hearing transcript. 

4. If the veteran identifies any pertinent stressor 
information, the
RO must send such information to the USASCRUR or 
other appropriate source for further development 
and possible confirmation.

5. The RO must make a specific determination with 
respect to each
reported stressor if there is sufficient evidence 
to support the veteran's contention that he was 
exposed to such in service.  The RO should include 
consideration of the general circumstances of the 
veteran's service, including but not limited to his 
unit's main function, location of base camp, and 
the veteran's likely immediate duty assignments.  
All credibility issues related to these matters 
should be addressed at that time.

		6.  After reviewing the pertinent information, the 
veteran should be 
afforded a VA psychiatric examination.  The entire 
claims folder and a copy of this remand must be 
made available to the psychiatrist prior to the 
examination, the receipt of which must be 
acknowledged in the examination report. The 
psychiatrist is requested to determine the 
diagnoses and etiologies of all existing 
psychiatric disorders, and is specifically asked to 
determine whether the veteran has PTSD.  The 
examination should include psychological tests with 
PTSD subscales, the results of which should be 
reviewed before a final psychiatric diagnosis is 
given.  If the examiner provides a diagnosis of 
PTSD, said examiner should specify which of the 
diagnostic criteria of DSM-IV for PTSD have and 
have not been satisfied and provide a detailed 
description and discussion of the complaints and 
findings that satisfy the criteria.  The examiner 
is specifically requested to address whether the 
two confirmed stressors, namely 1.) the injuries 
and death sustained by the 158th Aviation 
Battalion, including screams and requests for help 
which the veteran claims to have heard while 
performing his duties as radio operator, and/or 2.) 
the overrun of Ripcord, are sufficient to support a 
diagnosis of PTSD.  

7. After the development requested above has been 
completed to the 
extent possible, the RO should again review the 
record and conduct any additional development which 
is deemed necessary, at their discretion.  The RO 
is advised that where the remand orders of the 
Board or the United States Court of Appeals for 
Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) ("the 
Court") are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, 
and further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO should then 
re-adjudicate the veteran's claim of entitlement to 
service-connection for PTSD.  If the benefit sought 
on appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).




